                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

JAMES H. HIGGASON, JR.,                   )
                                          )
                 Petitioner,              )
                                          )
       v.                                 )    CAUSE NO. 3:18-CV-771-PPS-MGG
                                          )
WARDEN,                                   )
                                          )
                 Respondent.              )

                                   OPINION AND ORDER

       James H. Higgason, Jr., a prisoner without a lawyer, filed a habeas corpus

petition challenging a disciplinary hearing (MCF 16-12-373) where a Disciplinary

Hearing Officer (DHO) found him guilty of fleeing or physically resisting staff in

violation of Indiana Department of Correction (IDOC) policy B-235 on December 28,

2016. ECF 1 at 1. He was sanctioned with the loss of 60 days earned credit time and

the imposition of a suspended sanction from a prior case. ECF 13-3 at 1. The Warden

has filed the administrative record. ECF 13. Higgason has not filed a traverse and has

asked the court to issue its ruling without a traverse. ECF 15. Thus, the case is now

fully briefed.

       The Fourteenth Amendment guarantees prisoners certain procedural due

process rights in prison disciplinary hearings: (1) advance written notice of the charges;

(2) an opportunity to be heard before an impartial decision-maker; (3) an opportunity to

call witnesses and present documentary evidence in defense, when consistent with
institutional safety and correctional goals; and (4) a written statement by the fact-finder

of evidence relied on and the reasons for the disciplinary action. Wolff v. McDonnell, 418

U.S. 539 (1974). To satisfy due process, there must also be “some evidence” in the

record to support the guilty finding. Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S.

445, 455 (1985).

       In the context of a prison disciplinary hearing, “the relevant question is whether

there is any evidence in the record that could support the conclusion reached by the

disciplinary board.” Hill, 472 U.S. at 455-56. “In reviewing a decision for some

evidence, courts are not required to conduct an examination of the entire record,

independently assess witness credibility, or weigh the evidence, but only determine

whether the prison disciplinary board’s decision to revoke good time credits has some

factual basis.” McPherson v. McBride, 188 F.3d 784, 786 (7th Cir. 1999) (quotation marks

omitted).

       [T]he findings of a prison disciplinary board [need only] have the support
       of some evidence in the record. This is a lenient standard, requiring no
       more than a modicum of evidence. Even meager proof will suffice, so long
       as the record is not so devoid of evidence that the findings of the
       disciplinary board were without support or otherwise arbitrary. Although
       some evidence is not much, it still must point to the accused’s guilt. It is
       not our province to assess the comparative weight of the evidence
       underlying the disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000) (quotation marks, citations,

parenthesis, and ellipsis omitted).

       In this case, Higgason was found guilty of violating IDOC policy B-235. This

offense prohibits inmates from “[f]leeing or physically resisting a staff member in the

                                              2
performance of his/her duty.” Indiana Department of Correction, Adult Disciplinary

Process: Appendix I. http://www.in.gov/idoc/files/02-04-101_APPENDIX_I-

OFFENSES_6-1-2015(1).pdf.

      The Conduct Report charged Higgason as follows:

      On 12/15/16 at approximately 2:35 pm I, Officer F. Schaeffner, was
      working at the feeding window of Chow [H]all 3. Offender Higgason,
      James 856635 approached and placed his ID in the diet window and stood
      to the side. I recalled I had just received another clothing request from
      him, and informed him I had received it and would be getting him
      clothing as soon as I could. He replied, “When the f*** is that going to be?
      Why don’t you do your f****** job and give me my clothes.” I then told
      him I was very far behind and to be patient. He stated, “F*** you, you
      f****** b****. Just do your job and leave me alone.” I told him that I was
      being polite and he needed to do the same. He then stated “Why don’t I
      just kick you in the n***?”

      At this point I ordered him to cuff up for threatening staff. The offender
      refused to comply and stated “And what if I don’t?” Officer B. Meyers
      [sic.] approached and began to speak with him. He attempted to talk the
      offender into complying. After a moment offender Higgason stated “I’ll
      spit in your face,” to Ofc. Meyers [sic.]. I moved to place the offenders
      right arm in restraints. He pulled away from me, and Ofc. Meyers [sic.],
      Sergeant Collingsworth, and I placed the offender on the ground and
      applied mechanical restraints to his arms and legs. He refused to stand
      and walk so a wheelchair was brought in to remove him from the
      chowhall. He was taken to RHU.

ECF 13-1 at 1.

      Officer B. Myers provided the following statement of the incident:

      On 12/15/16 at approximately 1424 I, Officer B. Myers was escorting PHU
      into Chow Hall 3. Once Offender Higgason, James DOC#856635 reached
      the diet window, he began a conversation about his clothing order with
      Officer Schaeffner. Officer Schaeffner explained to Offender Higgason
      that he was behind around 480 offender clothing orders due to not having
      any clothing to pass out. Offender Higgason became aggressive due to
      the answer he received. Offender Higgason told Officer Schaeffner he was

                                           3
      going to kick him in the n*** if he did not get his clothes. At this point in
      time I came up front the rear of the chow l[i]ne to assist Officer Schaeffner.
      Officer Schaeffner told Offender Higgason to turn around to cuff up,
      Offender Higgason refused. I began talking to Offender Higgason trying
      to get him to cuff up. However, Offender Higgason was still refusing.
      Offender Higgason stated he was going to spit in my face and beat my a**.
      Offender Higgason stated by doing so he would get an outside case and 5
      years added to his sentence. I told Offender Higgason to turn around and
      cuff up. Once Offender Higgason turned around, I grabbed his arm to
      cuff him up. Offender Higgason pulled away and threw his elbows back
      at Officer Schaeffner and me. Sgt. Collingsworth grabbed Offender
      Higgason and placed him on the ground. Once on the ground placed
      restraints on Offender Higgason. Leg restraints were also applied to
      Offender Higgason due to continual resistance. Offender Higgason was
      placed in a wheel chair and escorted to RHU.

ECF 13-4 at 1.

      Sergeant Collingsworth provided the following statement of the incident:

      On 12/15/16 at approximately 2:35 PM. I Sergeant J. Collingsworth was
      assigned to feed lunch meal in dining hall three. I noticed Officer F.
      Schaeffner and Officer B. Meyers [sic.] ordering Offender Higgason, James
      #856635 P-115 to comply with being placed in mechanical restraints. I
      approached to speak with the Offender when he pulled away from Officer
      Schaeffner. Officer Myers [sic.] took control of his left arm as Officer
      Schaeffner regained control of his right arm. Offender Higgason pulled
      away again by throwing his right arm backward and upward towards
      Officer Schaeffner[‘s] face. I then took a hold of Offender Higgason[‘s]
      head by [w]rapping my right arm around his head with my forearm being
      placed on his forehead. I then secured Offender Higgason to the floor for
      staff and his safety. I assisted Offender Schaeffner in securing both
      Offender’s arms in mechanical restraints and leg restraints. Offender
      Higgason was then helped to a s[i]tting position on the floor. A
      wheelchair was use[d] to transport Offender Higgason due to him
      refusing to walk to RHU without any further incidents.

ECF 13-5 at 1.

      In his petition, Higgason argues there are four grounds which entitle him to

habeas corpus relief. In the first and third grounds of his petition, Higgason avers that

                                            4
prison officials violated his due process rights because they failed to follow IDOC

policy. ECF 1 at 2-3, 5-6. First, Higgason claims that IDOC policy was violated because

the DHO in his disciplinary hearing “had not completed his Department’s training for

the offender disciplinary process.” ECF 1 at 2. In other words, he thought the DHO did

not meet the “criteria” needed to perform the duties of a hearing officer. ECF 1 at 2-3.

Higgason also asserts that IDOC policy was violated because the DHO did not notify

mental health staff about his conduct violation prior to his hearing. ECF 1 at 5-6. In this

regard, he claims he should have only been sanctioned with a “written reprimand”

because he suffers from a mental illness for which he takes medication and undergoes

counseling. Id.

       Higgason’s arguments set forth in grounds one and three both go towards

alleged IDOC procedural violations. However, habeas corpus relief can only be granted

for “violation[s] of the Constitution or laws or treaties of the United States.” 28 U.S.C. §

2254(a). Failure to follow policy is not a constitutional violation. Estelle v. McGuire, 502

U.S. 62, 68 n.2 (1991) (“state-law violations provide no basis for federal habeas relief”)

and Keller v. Donahue, 271 F. App’x 531, 532 (7th Cir. 2008) (inmate’s claim that prison

did not follow internal policies had “no bearing on his right to due process”).

Therefore, Higgason’s claims regarding violations of prison policies cannot be remedied

in a habeas corpus petition.

       In the second ground of his petition, Higgason argues that his due process rights

were violated because he did not receive notice of the charge at least 24 hours before his


                                             5
hearing. ECF 1 at 3-5. Here, he points out IDOC policy required that his hearing be

scheduled no sooner than 24 hours after he received a copy of the screening and

conduct reports, unless he otherwise agreed to waive the 24-hour notice requirement.

ECF 1 at 3-4. Higgason was entitled to notice of the factual allegations of the charge at

least 24 hours before the hearing. Wolff, 418 U.S. at 564. On December 28, 2016,

Higgason was notified of the charge when he received both the screening and conduct

reports. ECF 13-1 at 1, 13-2 at 1. In those reports, Higgason was informed of the rule B-

235 violation, as well as the facts underlying the charge. Id. For instance, the conduct

report detailed the fact that Higgason physically resisted three prison officers—Officers

Schaeffner and Myers, and Sergeant Collingsworth—in the performance of their duties.

Officer Myers’s and Sergeant Collingsworth’s statements, which were attached to the

conduct report, corroborated Higgason’s conduct violation. Because Higgason was

properly notified of the charge and underlying facts, his due process rights were

satisfied.

       To the extent Higgason now claims he did not waive the 24-hour notice

requirement, that contention fails. The pertinent facts are as follows. When the DHO

asked Higgason if he wanted to have the disciplinary hearing early, he stated, “[Y]ou

must realize that unless you render a favorable decision today, I will appeal everything

that happens.” ECF 1 at 3. A fair reading of this statement shows that Higgason

implicitly agreed to waive the 24-hour notice requirement. While his statement appears

to be predicated on the DHO rendering a favorable decision, he nonetheless agreed to


                                            6
proceed with the hearing early—waiving the 24-hour notice requirement. While

Higgason himself tries to hinge his agreement to an early hearing on a favorable

outcome, there is no due process safeguard requiring a favorable decision in return for

waiving the 24-hour notice requirement. Higgason further claims that IDOC policy was

violated because his waiver was neither documented nor initialed on the screening

report by prison officials. ECF 1 at 4. However, as discussed supra, violations of state

law do not entitle prisoners to habeas corpus relief. Estelle, 502 U.S. at 67-68. Moreover,

the court’s review of the record shows the DHO detailed Higgason’s decision to waive

the 24-hour notice requirement on the report of disciplinary hearing. ECF 13-3 at 1.

Therefore, this ground does not identify a basis for granting habeas corpus relief.

       In the fourth ground of his petition, Higgason argues his due process rights were

violated because he was not provided with “[c]op[ies] of clothing slips from September,

2016, to present.” ECF 1 at 6. He states he requested the slips to show he submitted one

to three clothing requests each week to Officer Schaeffner but they were “unanswered.”

ECF 1 at 6-7. Prison officials have discretion to “keep the hearing within reasonable

limits.” Wolff, 418 U.S. at 566. A hearing officer may deny witness or evidence requests

that threaten institutional goals or are irrelevant, repetitive, or unnecessary. Piggie v.

Cotton, 342 F.3d 660, 666 (7th Cir. 2003). That is what happened here. The DHO denied

Higgason’s request for clothing slips because they were irrelevant to the charged

offense. ECF 13-2 at 1. While Higgason states the “unanswered” clothing slips establish

the “aggravating circumstances” or reason for his anger toward Officer Schaeffner, the


                                              7
slips neither prove nor disprove any part of the B-235 violation as that offense prohibits

an inmate from fleeing or physically resisting a staff member in the performance of that

officer’s duties. Because Higgason has not identified anything from the clothing slips

that would prove to be exculpatory or might have aided his defense, this fourth ground

does not identify a basis for granting habeas corpus relief. Piggie, 342 F.3d at 666.

       As a final matter, to the extent Higgason seems to imply in his petition that there

was insufficient evidence for the DHO to find him guilty of violating offense B-235, that

contention fails. In assessing the sufficiency of the evidence, a conduct report alone can

be enough to support a finding of guilt. McPherson, 188 F.3d at 786. Such is the case

here. In the conduct report, Officer Schaeffner detailed his encounter with Higgason at

the feeding window of Chow Hall 3 where Higgason, using vulgar and intimidating

language, threatened to kick him. ECF 13-1 at 1. In light of Higgason’s aggressive

behavior, Officer Schaeffner ordered him to cuff up but he refused to do so. Id. Officer

Myers next approached Higgason, but when he attempted to talk to Higgason, he

stated he would spit in his face. Id. Officer Schaeffner then attempted to place

Higgason’s right arm in restraints but Higgason pulled away and the two officers with

the assistance of Sergeant Collingsworth placed Higgason on the ground and put his

arms and legs in mechanical restraints. Id. Because he refused to stand or walk,

Higgason was taken away in a wheelchair. Id.

       Given Officer Schaeffner’s detailed conduct report documenting Higgason’s

attempt to physically resist three prison officers, along with Officer Myers’s and


                                             8
Sergeant Collingsworth’s statements corroborating the incident, there was more than

“some evidence” for the DHO to find Higgason guilty of offense B-235. While

Higgason claims that prison officers “picked [him] up and slammed [him] on [his] head

[and] knocked [him] out” (ECF 13-3 at 1), the DHO was not required to credit or believe

his story. McPherson, 188 F.3d at 786 (the court is not “required to conduct an

examination of the entire record, independently assess witness credibility, or weigh the

evidence.”). Therefore, the DHO’s finding that Higgason was guilty was neither

arbitrary nor unreasonable in light of these facts.

       If Higgason wants to appeal this order, he does not need a certificate of

appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court of Cook Cnty., Ill., 569 F.3d 665, 666 (7th Cir. 2009). However, he may not

proceed in forma pauperis on appeal because pursuant to 28 U.S.C. § 1915(a)(3), an

appeal in this case could not be taken in good faith.

       For these reasons, James H. Higgason, Jr.’s petition for writ of habeas corpus

(ECF 1) is DENIED. Furthermore, Higgason’s request for summary ruling (ECF 15) is

GRANTED. The clerk is DIRECTED to close this case.

ENTERED: January 7, 2019.

                                          /s/ Philip P. Simon
                                          PHILIP P. SIMON, JUDGE
                                          UNITED STATES DISTRICT COURT




                                             9
